internal_revenue_service number release date index number ------------------------------------------------------------ --------- ----------------------------- ----------------------------------- --------------------------------------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-143075-06 date date legend legend date a date b a b c d ------------------------------- ----------------------- ------------------- -------- ------------------------------------ ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- --- -------------------------------------------------------------- ------------------ ----------------------- country a currency dear ------------------ this letter responds to your date request that we supplement plr- dated date the prior letter_ruling additional information was submitted on date capitalized terms not defined in this ruling have the meanings originally assigned to them in the prior letter_ruling the material information provided for consideration is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an plr-143075-06 appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process the prior letter_ruling addressed certain federal_income_tax consequences of proposed transactions under sec_355 and certain other provisions of the internal_revenue_code the code the prior letter_ruling held that the distribution qualified as tax free under sec_355 the distribution was completed on date a summary of facts controlled is authorized to issue a shares of common_stock with a par_value of dollar_figureb and a shares of preferred_stock with a par_value of dollar_figureb there are currently c shares of controlled common_stock outstanding controlled has no other outstanding classes of stock on date b controlled changed its functional_currency to country a currency and after this change the par_value of the controlled common_stock is the only item of financial information reported on controlled's balance_sheet that is reflected in u s currency accordingly controlled wishes to be able to change the denomination of the par_value of controlled common_stock from u s currency to country a currency to effectuate this change in the par_value of controlled common_stock controlled will file an amendment to its certificate of incorporation reflecting the change in the par_value of controlled common_stock and preferred_stock from dollar_figureb per share to an approximate equivalent amount of country a currency approximately d units of country a currency there will be no other changes to the terms of the controlled common_stock and new controlled common_stock will not be issued in connection with the change in par_value described above the prior letter_ruling states that d epending on market conditions controlled may purchase up to x percent an amount that is not greater than twenty percent of its outstanding shares after the distribution through open market purchases the controlled repurchases controlled wishes to be able to repurchase its stock through additional methods such as block purchases accelerated share repurchase transactions asr a modified dutch auction tender offer or some combination thereof for instance in order to facilitate large stock purchases and to enhance the effectiveness of its stock purchasing program controlled may purchase its shares from an investment or commercial bank broker bank pursuant to an asr in an asr controlled purchases a specified number of its common shares from broker bank and initially pays to broker bank an estimated price per share the initial price which is equal to the average price of controlled common_stock on the previous day broker bank obtains the shares delivered to controlled by borrowing shares of controlled common_stock from the stock market in the subsequent weeks the plr-143075-06 broker bank buys shares on the open market in an amount equal to the number of borrowed shares and returns the shares it borrowed to the initial stock lenders once the purchase program is completed controlled and broker bank true-up to take into account any difference between the initial price when controlled purchased the shares and the average price broker bank paid for the shares over the subsequent weeks to help minimize the exposure to market price fluctuations on the true-up price controlled may enter into an agreement with the broker bank to establish a minimum and maximum price controlled is willing to pay for its share repurchases under such an agreement the true-up cannot exceed certain parameters controlled may also purchase shares through block purchases allowed under rule 10b- of the securities exchange act of such purchases may be privately negotiated purchases either directly or through controlled's broker while the identity of the seller may be known to controlled or its broker all such sales will occur in compliance with the provisions of rule 10b-18 controlled presently conducts busine sec_2 which was relied upon in the prior letter_ruling to satisfy the active_trade_or_business_requirement of sec_355 through llc an entity disregarded for federal_income_tax purposes for international tax planning reasons controlled currently anticipates that it will incorporate llc by merging llc into a newly formed corporation which would be wholly owned by controlled or a wholly owned subsidiary of controlled or by some other appropriate means the llc conversion representations distributing reaffirms all of the representations and statements made in the prior letter_ruling except that the following representations are added as of the date of the distribution to read in their entirety as follows a controlled will not make any block purchases of shares of controlled common_stock from any institutional investor or any shareholder who owns five percent or more of the stock in or securities of controlled at the time of the purchase b assuming that the llc conversion occurs distributing and controlled will treat all members of their respective separate affiliated groups as defined in sec_355 as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are met c assuming that the llc conversion occurs following the transaction each of distributing and controlled through llc or its successor will continue the active_conduct of its business independently and with its separate employees except for services to be provided by distributing plr-143075-06 to controlled or vice versa for a transitional period following the distribution pursuant to the separation agreements rulings based solely on the information and representations set forth above and in the prior letter_ruling we rule that no gain_or_loss will be recognized by controlled or its shareholders as a result of the change in the par_value of controlled common_stock from dollar_figureb to approximately d units of country a currency neither a the change in the par_value of controlled common_stock from dollar_figureb to approximately d units of country a currency b the modifications to the description of the controlled repurchases as set forth above nor c the llc conversion will have any adverse effect on the rulings contained in the prior letter_ruling and all such rulings will remain in full force and effect caveats we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings and the rulings contained in the prior letter_ruling procedural statements this supplement is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this supplement must be attached to any income_tax return to which it is relevant alternatively instead of attaching a copy of this supplement to a return a taxpayer filing a return electronically may attach a statement to the return that provides the date and control number of the supplement plr-143075-06 in accordance with the power_of_attorney on file in this office a copy of this supplement is being sent to your authorized representatives sincerely ___________________ michael j wilder senior technician reviewer branch office of associate chief_counsel corporate
